ITEMID: 001-77751
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KARAOGLAN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Remainder inadmissible;Violation of Art. 6-1 (composition of the State Security Court);Not necessary to examine Art. 6-1 (other complaints);Pecuniary damage - claim dismissed;Non-pecuniary damage - finding of violation sufficient;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1971 and lives in Belgium.
5. On 20 March 1998 the applicant was arrested and taken into custody by police officers at the Diyarbakır Security Directorate on suspicion of his involvement in the activities of an illegal organisation.
6. On 22 March 1998 the applicant was brought before a judge at the Diyarbakır State Security Court who ordered his release pending trial.
7. On 4 May 1998 the public prosecutor at the İzmir State Security Court filed a bill of indictment accusing the applicant of membership of an illegal organisation, namely the PKK. He requested that the applicant be convicted and sentenced under Article 168 § 2 of the Criminal Code and Article 5 of Law no. 3713.
8. On 15 September 1998 the İzmir State Security Court joined the trial of the applicant to the ongoing trial of four other accused. Throughout the proceedings the applicant was represented by a lawyer.
9. On 15 December 1998 the İzmir State Security Court, relying on the applicant's statement to the police, the witness testimonies of other suspects as well as other evidence, convicted the applicant as charged and sentenced him to twelve years and six months' imprisonment. This judgment was upheld by the Court of Cassation on 1 July 1999.
10. Following the decision of the Court of Cassation the applicant fled to Belgium where he successfully applied for asylum.
11. The applicant submitted that on 17 August 2005 he was arrested and taken into custody in Spain on the basis of a Red Notice issued by Turkey via Interpol on the ground of his original indictment in July 1999 and his subsequent case before the Court. He was released the next day since he had been granted asylum by Belgium. The Government denied the existence of any such notice.
12. The Government further submitted that the applicant's sentence had been reduced to six years and three months' imprisonment in accordance with the provisions of the new Criminal Code.
13. The relevant domestic law and practice in force at the material time are outlined in the following judgments: Özel v. Turkey (no. 42739/98, §§ 20-21, 7 November 2002) and Gençel v. Turkey (no. 53431/99, §§ 11-12, 23 October 2003).
14. By Law no. 5190 of 16 June 2004, published in the Official Journal on 30 June 2004, the State Security Courts were abolished.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
